Exhibit 10.3
 
 
SECOND AMENDMENT TO PLEDGE AND SECURITY AGREEMENT
 
THIS SECOND AMENDMENT TO PLEDGE AND SECURITY AGREEMENT (this “Amendment”) is
effective as of October 24, 2012, among WILHELMINA INTERNATIONAL, INC., a
Delaware corporation (“Borrower”), AMEGY BANK NATIONAL ASSOCIATION, a national
banking association (“Lender”), and each of the Guarantors set forth on the
signature pages hereof (each a “Guarantor”, and collectively, “Guarantors”).
 
RECITALS
 
WHEREAS, heretofore, as of April 20, 2011, Borrower and Lender entered into that
certain Credit Agreement, as amended by First Amendment to Credit Agreement
dated as of January 1, 2012 (the “Existing Credit Agreement”) pursuant to which
Borrower, among other things, made, executed and delivered that certain Amended
and Restated Line of Credit Promissory Note dated as of January 1, 2012 in the
original principal amount of $1,500,000.00 payable to the order of Lender (the
“Existing Line of Credit Note”);
 
WHEREAS, in connection with the Existing Credit Agreement and as security for
the extensions of credit by Lender thereunder, (a) Borrower and Guarantors
(other than Wilhelmina Creative, LLC) executed and delivered to Lender that
certain Pledge and Security Agreement dated as of April 20, 2011, as amended by
First Amendment to Pledge and Security Agreement dated as of January 1, 2012 and
(b) Wilhelmina Creative, LLC, at the time of its formation as an additional
subsidiary of Borrower, executed and delivered to Lender pursuant to Section
4.14 of the Loan Agreement that certain Pledge and Security Agreement effective
as of May 25, 2012 (such pledge and security agreements are herein collectively
called the (“Security Agreement”) pursuant to which Borrower and Guarantors
granted Lender a first priority security interest in and to the Collateral (as
defined in the Security Agreement);
 
WHEREAS, Borrower and Guarantors have requested Lender to extend additional
credit to Borrower, to extend the maturity date of the Existing Line of Credit
Note, and to make certain amendments to the Existing Credit Agreement and in
connection therewith (a) Borrower, Guarantors and Lender have entered into that
certain Second Amendment to Credit Agreement (the “Second Amendment”) dated of
even date herewith (the Existing Credit Agreement as amended by the Second
Amendment is herein called the “Credit Agreement”) and (b) Borrower has executed
and delivered to Lender that certain Second Amended and Restated Line of Credit
Promissory Note dated of even date herewith in the stated principal amount of
$5,000,000.00 (the “Second Amended and Restated Line of Credit Note”; and the
Existing Line of Credit Note as amended by the Second Amended and Restated Line
of Credit Note is herein called the “Line of Credit Note”) and;
 
WHEREAS, Lender has conditioned its obligations under the Credit Agreement,
among other things, upon the execution and delivery of this Amendment by
Borrower and Guarantors;
 
NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree that the Security Agreement is
modified and amended as follows:
 
1.           Amendment to Section 1.3 of the Security Agreement.  The term
“Note” in Section 1.3 of the Security Agreement is amended and restated in its
entirety to hereafter read as follows:
 
“‘Note’ means that certain Second Amended and Restated Line of Credit Note dated
as of October 24, 2012, in the stated principal amount of $5,000,000.00 executed
by Borrower and payable to the order of Lender, as may be renewed, extended and
amended from time to time.”
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
2.               Expenses.  All expenses incurred by Borrower, Guarantors and
Lender in connection with this transaction, including, but not limited to,
reasonable attorneys’ fees and shall be borne by Borrower.
 
    3.           Ratification of Prior Instruments and Priorities.  Except as
herein expressly amended, each and every term, condition, warranty and provision
of the Security Agreement shall remain in full force and effect and such are
hereby ratified, confirmed and approved by the parties hereto.  Nothing herein
shall be construed to alter or affect the priority of the lien or title created
by the Security Agreement.  Any provision herein that might otherwise be
construed to conflict with the desire of Lender that the security interests and
liens created under the Security Agreement, as amended hereby, and the other
Loan Documents be maintained and preserved prior to any and all security
interests and encumbrances affecting the Collateral (as defined in the Security
Agreement) arising subsequent to the execution of the Security Agreement shall,
at Lender’s option, be void and of no force and effect; it being the expressly
declared intention of the parties hereto that no novation of the Security
Agreement be created hereby.  The Security Agreement, as modified and amended
hereby, is hereby ratified and confirmed in all respects.
 
    4.           Further Assurances.  Borrower and Guarantors, upon request from
Lender, agree to execute such other and further documents as may be reasonably
necessary or appropriate to consummate the transactions contemplated herein or
to perfect the liens and security interests intended to secure the payment of
the loan evidenced by the Note.
 
    5.           Descriptive Headings.  Descriptive headings are inserted for
convenience and reference only and do not in any way limit or amplify the terms
and provisions hereof.
 
    6.           Counterparts.  This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.
 
    7.           Arbitration.  All disputes, claims and controversies arising
from the Security Agreement, as amended hereby, shall be governed by the terms
of Section 7.15 of the Credit Agreement.
 
[The Remainder of this Page Intentionally Left Blank]
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
BANK:
 
AMEGY BANK NATIONAL ASSOCIATION,
a national banking association
 
By:  /s/ Andrew W. Cullum
Name:  Andrew W. Cullum
Title:  Asst. Vice President
 
BORROWER:
 
WILHELMINA INTERNATIONAL, INC.,
a Delaware corporation
 
By:  s/ John Murray
John Murray
Chief Financial Officer
 
GUARANTOR:
 
WILHELMINA LICENSING LLC,
a Delaware limited liability company
 
By:     s/ John Murray
John Murray
Vice President and Chief Financial Officer
 
WILHELMINA FILM & TV PRODUCTIONS LLC,
a Delaware limited liability company
 
By:      s/ John Murray
John Murray
Vice President and Chief Financial Officer
 
WILHELMINA ARTIST MANAGEMENT  LLC,
a New York limited liability company




By:     s/ John Murray
John Murray
Vice President and Chief Financial Officer
 
 
 
 

--------------------------------------------------------------------------------

 


WILHELMINA-MIAMI, INC.,
a Florida corporation
 
By:     s/ John Murray
John Murray
Vice President and Chief Financial Officer
 
WILHELMINA INTERNATIONAL, LTD.,
a New York corporation
 
By:    s/ John Murray
John Murray
Vice President and Chief Financial Officer
 
WILHELMINA WEST, INC.,
a California corporation
 
By:     s/ John Murray
John Murray
Vice President and Chief Financial Officer
 
WILHELMINA MODELS, INC.,
a New York corporation
 
By:     s/ John Murray
John Murray
Vice President and Chief Financial Officer
 
LW1, INC.,
a California corporation
 
By:     s/ John Murray
John Murray
Vice President and Chief Financial Officer


WILHELMINA CREATIVE, LLC, a Delaware limited liability company
 
By:     s/ John Murray
John Murray
Vice President and Chief Financial Officer
 
 
 
 
 

--------------------------------------------------------------------------------

 

